Citation Nr: 1755406	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  05-41 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the feet, to include as secondary to service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to November 1974.
This appeal comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that (in pertinent part) denied service connection for diabetes mellitus and peripheral neuropathy of the feet as secondary to diabetes mellitus.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in June 2006.  A transcript of this hearing is associated with the claims file.  

In a June 2007 VA Form 9, substantive appeal, the Veteran indicated that he no longer wished to pursue his appeal with respect to service connection for diabetes mellitus.  He also clarified that he was not seeking service connection for peripheral neuropathy of the feet on the basis of exposure to herbicide agents (Agent Orange); but rather on a direct basis, as due to ill-fitting shoes he was issued during service.

In April 2008, June 2009, October 2015 and in April 2017, the Board remanded the issue on appeal for further development.  

Also in the April 2017 remand, the Board addressed the issue of entitlement to a total disability rating (TDIU) prior to February 3, 2010.  Specifically, the Board explained that after it granted the Veteran's appeal for TDIU in an October 2015 decision, the RO effectuated the grant in a rating decision issued that same month, which assigned an effective of February 3, 2010.  The Board explained that this award was not a full grant of the benefit sought because the TDIU rating was not awarded for the entire period that the Veteran's increased rating claims were pending.  Therefore, the claim for TDIU prior to February 3, 2010, remained on appeal.  

While on remand, in a September 2017 rating decision, the RO granted entitlement to TDIU from March 2, 2004.  As the Veteran is not service-connected for any disabilities prior to March 2, 2004, this is the earliest effective date assignable for his TDIU rating.  Accordingly, the September 2017 rating decision is considered a full grant of benefits for the Veteran's claim for TDIU, and this issue is no longer on appeal.  

FINDING OF FACT

The Veteran's bilateral peripheral neuropathy of the feet is not related to his military service, was not incurred in military service, nor is it caused or aggravated by his other service-connected feet disabilities.  


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the feet are not met.  §38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  

In a February 2013 VA Form 9, substantive appeal, the Veteran's former attorney argued that the medical reports of record were not sufficient for diagnostic and rating purposes.  Further, the Veteran's former attorney stated that the Veteran contended that he had been given substandard medical examinations that did not adequately examine each of his medical conditions and, therefore, requested adequate medical reports which discussed all his conditions and residuals of all conditions.  

The Veteran has been provided with multiple VA examinations and opinions with regard to the nature and etiology of his bilateral peripheral neuropathy of the feet.  Specifically, this decision addresses the VA examinations afforded in July 2008 and September 2009 and VA medical opinions obtained in January 2015, March 2016, and June 2017.  Taken as a whole, these VA examinations and medical opinions are adequate because they take into account the Veteran's lay statements, medical history, and provide clear conclusions supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, these examinations and medical opinions address all of the Veteran's feet disabilities and theories of entitlement for service connection.  

Finally, neither the Veteran nor his current representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a) (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran is seeking service connection for peripheral neuropathy of the feet, to include as secondary to service-connected connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis.  In various statements, the Veteran asserted that the nerve damage in his feet was caused when he was forced to wear ill-fitting or too tight boots while he was in-service.  See, e.g., July 2005 Correspondence, June 2004 Congressional, June 2004 Correspondence, and March 2004 Statement in Support of Claim.  

Postservice treatment records show that the Veteran has a current diagnosis of bilateral peripheral neuropathy of the feet.  In a November 2003 VA treatment record, it was noted that the Veteran had a long history of neuropathy-like sensations in his feet.  It was reported that he had persistent numbness, tingling, and "needle stick" sensations in feet and lower legs.  In a March 2005 neurology consultation report, it was noted that the Veteran began having some pain and numbness in his feet around 1994 after he left the military, and that it became progressively worse thereafter.  It was further noted that around 1996, the Veteran was discovered to be diabetic, and a subsequently conducted study showed that he had mixed motor and sensory axonal peripheral neuropathy in the lower extremities.  Additionally, VA examinations in July 2008 and September 2009 included diagnoses of peripheral neuropathy of the bilateral feet.  Therefore, the Veteran has a current diagnosis of a disability, and the first element of direct service connection is met.  

Regarding the second element, of an in-service event, the Veteran's service treatment records show that he was neither diagnosed nor did he have signs or symptoms of bilateral peripheral neuropathy of the feet during service.  The only treatment he received for his feet in service was related to an ingrown nail of the right great toe.  Specifically, in June 1974, the ingrown nail was noted to be infected and in July 1974, the big toenail was removed and cleaned.  In September 1974, the Veteran again complained of an ingrown toe nail.  It was noted that he had been seen on several occasions in the past 3 months for this complaint.  In October 1974, the Veteran was examined in preparation for his separation from service.  The report of medical examination noted no foot abnormalities.  

Despite the lack of treatment for or diagnosis of bilateral peripheral neuropathy of the feet during service, the Board notes that it is not the Veteran's contention that he was treated for such in service.  Rather, it is his contention that it is related to the boots that he had to wear in service or to his service-connected foot disabilities.  In this regard, the Board generally weighs the medical opinions of record to determine whether the Veteran's current disability is related to his in-service activities (direct basis) or whether the Veteran's current disability was caused or aggravated by his service-connected disabilities.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (holding that is the responsibility of the Board to assess the credibility and weight to be given to the evidence).  

In regards to whether the Veteran's bilateral peripheral neuropathy of the feet is related to his service, the medical evidence weighs greatly against the Veteran's claim.  

In July 2008, the Veteran was afforded a VA examination for his feet.  He was diagnosed with severe sensory and motor peripheral neuropathy of both lower extremities, bilateral pes planus, bilateral foot reversible hammering of the second toe, and degenerative joint disease of the ankles.  The VA examiner noted that service treatment records revealed treatment for an ingrown toenail of the left great toe and right great toe in 1974.  He further reported that the Veteran's service treatment records did not reveal that any other complaints of numbness or other abnormal findings.  The Veteran reported that he had tingling on both lower legs and feet by the time he left military service; however, the Veteran then stated that it actually occurred during the time of service.  The VA examiner noted that the Veteran's file in 2003 showed that he had abused alcohol, had a history of cirrhosis of the liver, and was diagnosed with hepatitis C, lumbago, obesity, and diabetes mellitus in 2004.  The VA examiner opined that the Veteran's bilateral neuropathy of both lower extremities affecting bilateral foot (deformities) and bilateral ankle were not caused by military service.  Rather, it was likely as not caused by the Veteran's past history of intemperate ethanol abuse with cirrhosis of the liver aggravated later on by diabetes mellitus.  The examiner explained that the Veteran's complaints of tingling of the lower legs and feet were diffuse on both the legs and feet and not localized (local nerve territory like tarsal tunnel).  The VA examiner concluded that nerve damage from small boots would have been distal to the boot pressure and localized to one nerve and would not cause neuropathy to both legs.  He also noted that advanced peripheral neuropathy was well known to cause feet deformities.  

The Veteran was also afforded a VA examination in September 2009.  The medical opinion and rationale in the September 2009 VA examination report was the same as that in the July 2008 VA examination report with respect to the direct service connection part.  The reason that this examination was afforded was to provide an opinion on secondary service connection with regard to the Veteran's other service-connected foot disabilities.  Again, the VA examiner concluded that the Veteran's bilateral peripheral neuropathy of the feet was not related to his military service because nerve damage from small boots would have been distal to the boot pressure and localized to one nerve, which would not have caused neuropathy to both legs.  

The Board assigns great probative value and weight to the July 2008/September 2009 VA medical opinion.  As it was provided by a physician/physician's assistant (who would be qualified to provide it), was based on a review of the record, and included a rationale for the opinion provided, it has substantial probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Notably, there are no other medical opinions to the contrary.

In July 2005, the Veteran submitted an internet news article about a serviceman who suffered nerve damage from being made to wear military boots that were too small.  The probative value of the article is diminished by the fact that it is not a medical article written by a physician, and its findings and opinions were not based on the Veteran's specific history and findings.  The July 2008/September 2009 VA medical opinion is more probative in value because it took into account the Veteran's lay statements and medical history.  The July 2008/September 2009 VA opinion also explained the reason as to why, in the Veteran's specific case, that wearing too small boots did not cause his neuropathy.  As discussed in other medical opinions mentioned below, the Veteran's bilateral foot neuropathy is likely related to his diabetes.  

In December 2006, the Veteran submitted a letter from a local Veterans Service Officer (VSO).  The VSO stated that it seemed reasonable that if a military man had boots too small, then some form of foot problems would develop.  Also, in various statements, the Veteran asserted that his bilateral foot neuropathy was related to his military service.  The Board acknowledges these statements.  However, while the VSO and Veteran may be competent to testify to the symptoms that are observed, it is beyond their competence as a layperson to opine regarding medical etiology.  The Veteran and VSO lack the training to opine whether bilateral neuropathy of the feet is related to the Veteran wearing too small boots while in the military.   This is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v.  Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

Accordingly, it is not shown that the Veteran's bilateral peripheral neuropathy of the feet is directly related to his military service.

It is also the Veteran's contention that his bilateral peripheral neuropathy of the feet is secondary to his service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that he has bilateral peripheral neuropathy of the feet, the disability for which service connection is sought; and that he has service-connected disabilities, which include service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis.  What he must still show to substantiate this claim, is that the service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis, caused or aggravated the bilateral peripheral neuropathy of the feet.  

The medical opinions of record weigh against the Veteran's claim.  On September 2009 VA examination, the VA examiner opined that it was least as likely as not that any peripheral neuropathy of the legs feet had been aggravated by the now service-connected bilateral foot disabilities.  The VA examiner also opined that it was least as likely as not that any peripheral neuropathy of the legs or feet was causally related to the now service-connected bilateral foot disabilities.  The VA examiner noted that the Veteran's bilateral foot peripheral neuropathy had its onset in 2004, which was when his diabetes mellitus, type 2 was diagnosed, and stated that his bilateral peripheral neuropathy of the feet were as likely as not caused by his past history of intemperate ethanol abuse with cirrhosis of the liver, which was later aggravated by his diabetes mellitus type 2.  

In January 2015, a VA addendum opinion was obtained to clarify whether the Veteran's peripheral neuropathy was secondary to his service-connected bilateral feet conditions.  The VA examiner opined that it was less likely as not  (a 50 percent or higher degree of probability) that any peripheral neuropathy of the legs/feet had been aggravated by the now service-connected bilateral foot disabilities.  The VA examiner also opined that it was less as likely as not (a 50 percent or higher degree of probability) that any peripheral neuropathy of the legs/feet was causally related to the now service-connected bilateral foot disabilities.  The VA examiner explained that the Veteran's service-connected pes planus, bilateral hallux valgus, and hammertoes would not cause peripheral neuropathy as there was no nexus between the conditions.  The VA examiner opined that the Veteran's peripheral neuropathy was likely related to his ethanol abuse with cirrhosis of the liver and later aggravated by his diabetes.  
After additional evidence was received subsequent to the January 2015 addendum medical opinion, another VA addendum medical opinion was obtained in March 2016 to address the nature and etiology of the Veteran's bilateral peripheral neuropathy of the feet.  The VA examiner noted that he had reviewed the Veteran's claims file.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that the Veteran's service-connected pes planus, bilateral hallux valgus and hammertoes would not cause peripheral neuropathy as there was no nexus between those conditions.  The VA examiner opined that peripheral neuropathy was likely related to ethanol abuse with cirrhosis of the liver and later aggravated by his diabetes.  The VA examiner explained that the Veteran's hallux valgus, hammertoes, flat feet, and/or plantar fasciitis were musculoskeletal abnormalities.  Therefore, these conditions were understood to be localized, and in this case, to the feet.  The VA examiner explained that neuropathies involving peripheral nerves were descending in nature, and therefore could not originate peripherally and radiate or travel proximally.  The VA examiner stated that the Veteran was diabetic and had known diabetic peripheral neuropathy unrelated to musculoskeletal conditions.  The VA examiner further explained that the VA examination in July 2008 cited a diagnosis of diabetic peripheral neuropathy.  The VA examiner noted that the September 2009 VA examination noted that the onset of bilateral foot peripheral neuropathy was in 2004.  The VA examiner noted that a November 2007 x-ray of the lumbar spine showed degenerative joint disease and degenerative disc disease of the spine, which also had potential to cause neuropathy, albeit radicular in etiology.  The VA examiner explained that there was no reasonable or supportable rationale for the conditions of the feet to be implicated as cause, or as a source for aggravation of peripheral neuropathy to a probability which exceeds 50 percent.  The VA examiner further stated that although new evidence had been presented since the last review of the claims file in January 2015, the new evidence files (received in 2015 and 2016) failed to alter prior compensation and pension examination conclusions.  On the contrary, the VA examiner noted that the new evidence lent further support to alcohol dependency as a likely etiology of the Veteran's peripheral neuropathy.  

In June 2017, a new VA addendum medical opinion was obtained.  After further reviewing the claims file, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the condition was incurred or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that the bilateral foot peripheral neuropathy was known in 2004 when the September 2009 VA examination was done.  The VA examiner stated that the symptoms were classic in a "stocking glove fashion" related to diabetes mellitus type 2.  The VA examiner further explained that this did not occur while the Veteran was in service or due to service.  The Veteran's flatfeet, hammertoes, and hallux valgus did not have a nexus to the bilateral diabetic peripheral neuropathy in the feet because they were of the nervous system affecting the sensory nerves.  However, hammertoes were related to joint dislocations form different causes, such as arthritis, wearing shoes that did not fit properly, and tightened ligaments.  The VA examiner explained that hallux valgus was a bunion that occurred when the big toe pointed inward toward the second toe.  This condition could lead to painful motion of the joint and difficulty with footwear.  The VA examiner explained that in the 19th century, the prevalent understanding of the bunion-hallux valgus was that it was purely an enlargement of the soft tissue, first metatarsal head, or both, most commonly caused by ill-fitting footwear.  The VA examiner further stated that flatfoot, or pes planus, might be an inherited condition or might be caused by an injury or condition such as rheumatoid arthritis or stroke.  The flattening of the arch might lead to tilting outward of the heel.  The VA examiner stated that this was not a nerve condition.  Also, the VA examiner explained that plantar fasciitis was caused by straining the ligament that supported the arch.  The VA examiner stated that repeated strain could cause tiny tears in the ligament, which could lead to pain and swelling.  This was not a nerve condition.  The VA examiner stated that she reviewed all the evidence.  She opined that it was less likely than not that the diabetic peripheral neuropathy caused or was aggravated by the service-connected hallux valgus, hammertoes, flat feet and/or plantar fasciitis.  

The medical opinions of record all conclude that the Veteran's service-connected feet disabilities did not cause or aggravate his bilateral peripheral neuropathy of the feet.  Rather, these opinions indicate that the Veteran's bilateral peripheral neuropathy of the feet is related to his nonservice-connected diabetes mellitus, type 2, and alcohol abuse.  The September 2009 VA examination report and VA addendum medical opinions from January 2015, March 2016, and June 2017 are probative in value and are assigned great weight because they consider the Veteran's lay statements, medical history, and provide a sufficient rationale for the conclusions.  Importantly, these opinion are also supported by the other medical evidence of record, such as the Veteran's VA treatment records, which also indicate that the Veteran's peripheral neuropathy is related to his nonservice-connected diabetes and not to his other foot disabilities.  For example, in a December 2005 VA neurology treatment record, even though the Veteran insisted that the nerve damage in his feet was due to having ill-fitting boots in service, he was assessed as having "peripheral neuropathy likely due to diabetes."  

In light of the foregoing, the preponderance of the evidence is against a finding of service connection for bilateral peripheral neuropathy of the feet on a direct or secondary basis.  


ORDER

Service connection for bilateral peripheral neuropathy of the feet, to include as secondary to service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis, is denied.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


